DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 14, Nikitidis teaches “An image processing component is trained to process 2D images of human body parts, in order to extract depth information about the human body parts captured therein (Abstract).”  Nikitidis further teaches “Such image data is used as a basis for anti-spoofing, which requires the user 100 to allow at least one 2D image of himself (verification image) to be captured by the image capturing device 106 (par. 0040).”  Nikitidis also teaches “If the image processing component 308 is trained using 3D training images of different individuals for the living humans 200 and spoofing entities 202, the model may learn to map depth information to the identity of the individual (par. 0068).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed mapping, by the processor, each image frame onto a hue-saturation color space; generating, based on the mapped image frames, a color distribution for each image frame; calculating, by the processor, a correlation between the color distributions generated for the at least one test frame and the one or more control frames; and generating, by the processor for output to a user, a verification output based on the calculated correlation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649